               Case 2:20-cv-01135-RSL Document 6 Filed 08/07/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      OLASEBIKAN N. AKINMULERO,
                                                                NO. C20-1135RSL
 9
                            Plaintiff,

10
                    v.                                          ORDER REQUIRING MORE
                                                                DEFINITE STATEMENT
11
      UNITED STATES ATTORNEY GENERAL,
      et al.,
12
                            Defendants.
13

14

15          On August 6, 2020, plaintiff’s application to proceed in forma pauperis was granted and
16
     his complaint was accepted for filing. The complaint lists five defendants, two federal agencies
17
     and three cabinet-level positions. Dkt. # 5 at 1. Although plaintiff asserts that he is bringing suit
18
     against state or local officials under 42 U.S.C. § 1983 (Dkt. # 5 at 4), all of the named defendants
19

20   are federal entities. As such, a civil rights claim for damages can be brought only under Bivens v.

21   Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). A Bivens
22   cause of action cannot be asserted directly against a federal agency or the head of an agency in
23
     his or her official capacity. The logic of Bivens itself does not support the extension of a cause of
24
     action from federal agents to their employers. In Bivens, the petitioner sued the agents of the
25
     Federal Bureau of Narcotics who allegedly violated his rights, not the Bureau itself, and the
26

27
     ORDER REQUIRING MORE
28   DEFINITE STATEMENT - 1
               Case 2:20-cv-01135-RSL Document 6 Filed 08/07/20 Page 2 of 3



 1   Court implied a cause of action against the agents in part because a direct action against the
 2   government was not available. 403 U.S. at 389-90 and 410. The Court cannot imply a damages
 3
     action based on a decision that presumed the absence of that very action. F.D.I.C. v. Meyer, 510
 4
     U.S. 471 (1994).
 5

 6          It is possible that plaintiff is seeking relief from an immigration determination (i.e., he is

 7   requesting judicial review of agency action), rather than damages. If that is the case, he has not
 8   identified what statute or regulation has been violated and has not shown that the Court has
 9
     jurisdiction to hear his claim.
10
            Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim
11
     showing that the pleader is entitled to relief.” A complaint will be dismissed unless it states a
12

13   cognizable legal theory that is supported by sufficient facts to state a “plausible” ground for

14   relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Shroyer v. New Cingular Wireless
15   Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). All well-pleaded allegations are presumed to
16
     be true, with all reasonable inferences drawn in favor of the non-moving party. In re Fitness
17
     Holdings Int’l, Inc., 714 F.3d 1141, 1144-45 (9th Cir. 2013).
18
            Read in the light most favorable to plaintiff, the complaint is defective for the above-
19

20   stated reasons: the named defendants cannot be sued for damages under Bivens and plaintiff has

21   not adequately stated a claim for review of agency action. In addition, most of the named
22   defendants are identified only in the caption, with no mention in the body of the complaint.
23
     These defendants would have to guess what acts they are supposed to have committed and how
24
     those acts relate to, much less establish, plaintiff’s claims.
25

26

27
     ORDER REQUIRING MORE
28   DEFINITE STATEMENT - 2
               Case 2:20-cv-01135-RSL Document 6 Filed 08/07/20 Page 3 of 3



 1          For all of the foregoing reasons, the Court declines to issue summons in this matter.
 2   Plaintiff is hereby ORDERED to file on or before September 14, 2020, an amended complaint
 3
     which (a) specifies whether plaintiff is seeking an award of damages for constitutional violations
 4
     or judicial review of agency action and (b) clearly and concisely identifies the acts of which each
 5

 6   named defendant is accused and how those acts violated plaintiff’s legal rights. The key to filing

 7   an acceptable amended complaint will be providing enough facts in support of each legal claim
 8   asserted that one could conclude that plaintiff’s right to relief is as least plausible. The amended
 9
     complaint will replace the existing complaint in its entirety. Failure to timely file an amended
10
     complaint that asserts a plausible claim for relief will result in dismissal of this action.
11
            The Clerk of Court is directed to place this Order Requiring More Definite Statement on
12

13   the Court’s calendar for consideration on Friday, September 18, 2020.

14
            Dated this 7th day of August, 2020.
15

16
                                                 A
                                                 Robert S. Lasnik
17                                               United States District Judge

18

19

20

21

22

23

24

25

26

27
     ORDER REQUIRING MORE
28   DEFINITE STATEMENT - 3
